T.C. Memo. 2010-166



                       UNITED STATES TAX COURT



  ENTERGY CORPORATION & AFFILIATED SUBSIDIARIES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 25132-06.              Filed July 28, 2010.



     Stephen D. Gardner and William H. O’Brien, for petitioner.

     Michael C. Prindible and Melissa D. Arndt, for respondent.



                         MEMORANDUM OPINION


     HALPERN, Judge:    Entergy Corp. (petitioner) is the common

parent of an affiliated group of corporations making a

consolidated return of income.   Respondent determined

deficiencies of $17,341,254 and $61,729,798 in the group’s

Federal income tax for its 1997 and 1998 taxable (calendar)

years, respectively.   The issues for decision are whether
                                - 2 -

respondent properly denied (1) a foreign tax credit for the

United Kingdom (U.K.) windfall tax paid by petitioner’s indirect

U.K. subsidiary and (2) depreciation deductions that petitioner’s

U.S. subsidiaries claimed for street and area lighting assets

(the street light issue).    A forthcoming report will address the

first issue.    The second issue is identical to the issue in PPL

Corp. v. Commissioner, 135 T.C. ___ (2010), which we also decide

today, and the facts in this case relevant to that issue are

identical to the corresponding facts in PPL.

     The parties have stipulated that, in 1997 and 1998, certain

of petitioner’s U.S. subsidiaries provided street and highway

lighting and nonroadway lighting for public and private entities.

The sole issue is whether street and area lighting assets are

used in the “distribution of electricity for sale”.      See Rev.

Proc. 87-56, 1987-2 C.B. 674, 685.      (If they are, then those

assets have a recovery period of 20 years, see id.; if they are

not, then they have a recovery period of 7 years, see id., 1987-2

C.B. at 675.)    In PPL, we answer that question in the negative.1


     1
      In PPL Corp. v. Commissioner, 135 T.C. ___ (2010), the
Commissioner made an alternative argument, asserting that if
street and area lighting assets were not used in the distribution
of electricity for sale, then they were “land improvements”. See
Rev. Proc. 87-56, 1987-2 C.B. 674, 677. In contrast, here
respondent expressly concedes any alternative argument. His
                                                   (continued...)
                                   - 3 -

Respondent makes no argument that leads us to believe we erred in

PPL.       We rely on PPL in holding for petitioner on the street

light issue.




       1
      (...continued)
concession does him no harm, however, because in PPL we also
found against the Commissioner on his alternative argument.